Title: Thomas Jefferson to Sloan & Wise, 30 September 1817
From: Jefferson, Thomas
To: Sloan & Wise


                    
                        Messrs Sloane & Rice
                        Monticello
Sep. 30. 17.
                    
                    Your favor of Sep. 18. was recieved on my return to this place after an absence of some weeks. I had before recieved one from messrs Goodman, Reed, Boyer & Duane on the subject to which your letter relates. I assure you, gentlemen, as I did them, that I left this place on the 29th of June to attend my harvest at a possession 90. miles distant, and did not return till the 15th of July. I have enquired of my family too, who assure me there was no person here on the 11th of July, when the conversation alluded to is pretended to have taken place, nor for a week before or after that date, except the family of a neighbor & relation. I further declare to you that every word of that pretended conversation is false, and that I never did in my life utter a word disrespectful either of mr Findlay or mr Heister,  the present candidates for the office of Governor of Pensylvania. with the assurance of these truths, and of my regret for the imposition practised on you in my name, accept that of my great respect.
                    Th: Jefferson
                